Citation Nr: 0216029	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a testicular 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from February 23, 1972 to 
March 23, 1972.

The veteran was denied service connection for an injury to 
the back and a testicular injury in a June 2000 rating 
decision.  The veteran disagreed with the June 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 2001.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Board member in June 2002.  The 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's claimed low back disorder is causally related to 
any incident of his military service.

2.  Competent medical evidence does not reveal that the 
veteran's claimed testicular disorder is causally related to 
any incident of his military service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  A testicular disorder was not incurred in military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disorder and for a testicular disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then separately address 
the pertinent law and regulations and their application to 
the facts and evidence of each issue.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for the issue listed above by finding that 
the claims were not well grounded.  The VCAA eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) (formerly the U.S. Court of Veterans Appeals) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the November 2000 statement of 
the case (SOC) the RO denied service connection for both 
claimed disorders based on the substantive merits of each 
claims.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In October 2002, the Board sent the veteran a letter which 
set forth in detail the requirements of the VCAA, including 
the responsibilities of the VA and the veteran with respect 
to obtaining evidence.  The veteran was specifically informed 
of the steps already taken by the RO, of the evidence still 
needed to substantiate the claims, and that VA would assist 
him in obtaining evidence if he provided the proper 
information and release forms.  The veteran responded in a 
letter which was received at the Board on October 22, 2002.  
The veteran did not provide additional evidence but instead 
indicated that evidence which would prove that he was injured 
in service missing because of a racially motivated cover-up.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by a detailed June 
1999 letter sent by the RO following receipt of his claim for 
service connection, by the June 2000 rating decision, and by 
the November 2000 SOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from the Lake 
City VA Medical Center in July 2000.  The RO requested and 
obtained these records.  The RO also obtained the veteran's 
service medical records.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

In various statements, including an October 2002 letter, the 
veteran contends that he was informed by the RO that his 
service medical records might have been destroyed in a 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  There is, however, no record in the veteran's 
claims folder that he was ever so informed.  Nor is there any 
indication in the record that the veteran's service medical 
records, or any of them, were missing or destroyed.  The 
Board notes that the service medical records from the 
veteran's brief period of service appear to be complete, 
including the report of a service entrance examination, 
treatment records and a statement of medical condition at 
separation.  There is thus no indication from the official 
record that this is a fire related case or that any of the 
veteran's records were destroyed.  The Board places little 
weight of probative value on the veteran's statements to the 
contrary.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein [holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence].

The Board has considered the possibility of scheduling the 
veteran for a VA examination.  However, the Board finds that 
this is not necessary under the circumstances presented in 
this case.  As discussed in detail below, this case hinges on 
whether injury occurred in service.  Absent objective 
evidence of such injury, any medical nexus opinion based on 
the veteran own self-service report of an alleged in-service 
injury would be worthless.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).      

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony before 
the undersigned at a Travel Board hearing in June 2002, and 
he also presented personal testimony before an RO hearing 
officer in October 2000.  The veteran has also other 
statements and evidence, which are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


1.  Entitlement to service connection for a low back 
disorder.

The veteran contends that he has a low back disorder that was 
incurred in service, when he was dragged out of an upper bunk 
by a fellow serviceman.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that element (1) has 
been satisfied and is not at issue, in that the veteran, who 
is now 49 years of age, does have a current low back 
disorder, diagnosed as mild degenerative arthritic changes.  

The issue then turns on whether the evidence shows an in-
service injury that can be medically related to his current 
disability.  Upon review of the record, the Board can 
identify no evidence, other than the veteran's own 
contentions and those of his sister, that show an injury to 
the veteran's back during service.  Further, the Board can 
identify no competent medical evidence linking the current 
low back disorder to any in-service incident.  Thus, for 
reasons that will be discussed in more detail below, elements 
(2) and (3) are not satisfied.  

In regard to the veteran's claim, stated primarily in his 
hearing testimony, that his back was injured when he was 
pulled from an upper bunk by his bunk-mate, there is nothing 
in the evidentiary record to support or suggest that such an 
injury occurred.  
The veteran's February 2, 1972 report of medical history 
included the following notation "back injury 1 mo. ago"; the 
enlistment physical examination report of the same date was 
pertinently negative.  During his brief period of service, he 
was seen for skin problems and nothing else.  He was 
discharged because his reading level (on the second grade 
level) "makes him for all practical purposes untrainable."  
He was determined to be physically qualified upon separation, 
and he did not dispute that characterization.

The veteran stated in his June 2002 hearing testimony that he 
sought treatment following the claimed fall; however, there 
is no evidence of treatment in the service medical records.  
The veteran also contended in his June 2000 notice of 
disagreement and in an October 2002 statement that supporting 
evidence was either withheld from his file during service or 
later removed from his file, for reasons of racial bias.  The 
Board can identify nothing which objectively supports the 
veteran's assertions that his records were removed or 
tampered with.

Significantly, the Board further notes that other statements 
of the veteran contradict his primary contention that his 
back was initially injured during service.  
In an August 1980 treatment report from D.G., MD, there is a 
notation of a history of low back pain which began when the 
veteran injured his back 3 years earlier (i.e. in 
approximately 1977, or five years after he left service) 
while lifting.  Also, an October 1980 report of D.F.D. shows 
the veteran's account of a history of low back pain following 
an injury in 1977.  Post service evidence shows no complaints 
or findings related to a low back disorder from the time the 
veteran left service in 1972 until these reports.  Of 
critical importance is that neither of these reports mention 
an in-service incident as later described by the veteran in 
connection with his claim for monetary benefits from VA.

As stated above, the service medical records contain no 
evidence of an injury during service, and at the time of 
separation, an aptitude board report, signed by the veteran, 
shows that the veteran was found to be physically qualified, 
no defects having been found.  It was stated that the veteran 
had suffered no injuries or illnesses during his period of 
active duty.  It was also stated that, if he believed this 
statement to be incorrect, a medical officer would evaluate 
his claim.  Thus, even if the veteran were found to have a 
low back disorder that predated service, the evidence 
indicates that it was acute and had resolved by the time the 
veteran left service.  

Overall, the evidence shows that the veteran left service 
with no symptoms of a low back disorder, and did not seek 
treatment until a number of years later at which time he 
indicated that he had suffered an injury to the back, not in 
naval service but post service in 1977.

To the extent that the veteran's current contentions which he 
has made in connection with his claim for VA benefits are in 
conflict with statements to the contrary he made during and 
after service, the Board finds that the service medical 
records and contemporaneous statements made by the veteran to 
health care providers in the context of medical treatment to 
be more probative than statements made later in the context 
of a claim for monetary benefits from the government.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Owens v. Brown, 7 Vet. App. 429, 
433 (1995) [the Board is not required to accept a veteran's 
uncorroborated testimony that is in conflict with service 
medical records].  Not only may the veteran's memory be 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

In addition to the above, there is no medical nexus evidence 
linking the veteran's current back disability to service.  
The Board observes in passing that, lacking any 
objective evidence of an in-service injury, any attempt to 
obtain a medical nexus opinion would be useless.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]. 

The primary evidence in support of the veteran's claim comes 
from his own contentions and those of his sister.  However, 
as lay persons without medical training they are not 
competent to comment on medical matters such as etiology of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran suffered an 
injury to his low back during service, or that his current 
low back disorder resulted directly from or was aggravated by 
a disease or injury incurred in active service.  Thus, 
elements (2) and (3) are not satisfied.  The veteran's claim 
of entitlement to service connection for a low back disorder 
is accordingly denied.

2.  Entitlement to service connection for a testicular 
disorder.

The veteran has stated that he injured his right testicle 
while riding a stationary bicycle during service, and that 
this resulted in his current testicular disorder. 

As will be explained in greater detail below, the Board is 
denying the veteran's claim as to this issue for essentially 
the same reasons as it denied the back issue, discussed 
immediately above. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  As an initial 
matter, the Board observes that element (1) has been 
satisfied and is not in dispute, in that the veteran does 
have a current testicular disorder, diagnosed as epididymitis 
and a hydrocele of the right testicle in a September 2000 
treatment report.  The resolution of this issue hinges upon 
whether the evidence of record supports a finding that the 
veteran incurred an injury to his right testicle in service, 
and whether such injury is medically related to his current 
disability, elements (2) and (3).  

Upon review of the record, the Board can identify no evidence 
other than the veteran's own testimony that supports a 
finding that he suffered an injury to his right testicle 
during service.  Nor can the Board identify any competent 
medical evidence that would relate any incident of service to 
his current testicular disorder.  Thus, for reasons that will 
be discussed in more detail below, elements (2) and (3) are 
not satisfied.  

The service medical records show no complaint of or findings 
related to a testicular injury or disease.  Following 
service, the first evidence of a testicular disorder appeared 
in a July 1980 emergency room treatment report, which showed 
complaint and treatment of a painful slightly swollen right 
testicle.  The examiner's impression was epididymitis.  The 
report shows that the veteran had suffered a swollen right 
testicle since the previous week, and he thought it occurred 
as a result of picking up heavy garbage cans at work.  A 
report later that month showed persistence of symptoms and an 
impression of epididymitis with prostatitis.

Thus, the evidence shows no injury or disease affecting the 
right testicle during service, with initial complaints in 
1980, eight years after service.  Significantly, at that time 
the veteran did not mention service as being a factor with 
respect to his testicular complaints.  

As was discussed in connection with the back claim, the Board 
places much greater weight of probative value on the negative 
service medical records and on the veteran's statement made 
to a health care provider in 1980 that it does on his more 
recent statements made in connection with his claim for 
monetary benefits from VA.  See Curry and Cartright, supra.

The Board can identify no competent medical evidence to 
relate the veteran's current disability to any incident of 
service, and the veteran has pointed to none.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions.  However, as stated above, the service records 
do not record such an injury, and although he is competent to 
report on his symptoms, as a lay person without medical 
training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  
Espiritu, at 494-5.  As noted above with respect to its 
discussion of the VCAA and again with respect to the back 
injury, obtaining a medical nexus opinion would be useless in 
the absence of objective evidence of a groin or testicular 
injury in service.    

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's testicular 
disorder resulted directly from a disease or injury incurred 
in active service.  The veteran's claim of entitlement to 
service connection for a testicular disorder is accordingly 
denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a testicular disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

